Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-9-2005

Walker v. Abraham
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3552




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Walker v. Abraham" (2005). 2005 Decisions. Paper 130.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/130


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-3                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-3552
                                   ________________

                                   EDWIN WALKER,
                                                       Appellant
                                            v.

     LYNNE ABRAHAM, DISTRICT ATTORNEY; PHILADELPHIA SHERIFF SALE
                 DEPARTMENT; JOHN D. GREEN, SHERIFF
                ____________________________________

                   On Appeal From the United States District Court
                       For the Eastern District of Pennsylvania
                              (D.C. Civ. No. 04-cv-05356)
                    District Judge: Honorable Eduardo C. Robreno
                             ________________________
           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                  November 4, 2005

Before:   CHIEF JUDGE SCIRICA, WEIS AND GARTH, CIRCUIT JUDGES

                               (Filed: December 9, 2005)

                                ____________________

                                     OPINION
                              _______________________

PER CURIAM.

             Pro se litigant Edwin Walker, an inmate at the State Correctional Institution

in Dallas, Pennsylvania, filed this action against District Attorney Lynne Abraham, the

Philadelphia Sheriff Sale Department, and Sheriff John D. Green pursuant to 42 U.S.C. §


                                            1
1983. Walker alleged that defendants violated his constitutional rights by initiating

forfeiture proceedings against a commercial property owned by him without notice and

without his consent.

              On March 13, 1998, Walker was arrested and charged with possession with

intent to deliver and delivery of a controlled substance. Walker was convicted by a jury

on September 27, 1999 and his conviction was affirmed on October 6, 2004. On April

14, 1998, prior to his conviction, the Philadelphia District Attorney’s Office filed a

petition for forfeiture of his property, located at 3045 Germantown Avenue, Philadelphia,

Pennsylvania, at which he was arrested and from which he was accused of selling drugs,

and $8,422.00, the amount of money seized from Walker upon his arrest. Walker

thereafter filed a motion for the return of his property. On April 3, 2002, following a

prolonged discovery dispute, the Court of Common Pleas held a hearing with Walker

appearing by video conference. The District Attorney offered into evidence the notes of

testimony from Walker’s criminal trial, which documented the fact that Walker was tried

before a jury and convicted of selling drugs out of the 3045 Germantown Avenue

property. Walker proffered no evidence in support of his motion. The Court then granted

the District Attorney’s petition for forfeiture of 3045 Germantown Avenue, finding that

the property had been used to store, sell, and distribute narcotics, and denied Walker’s

motion for the return of his property, holding that Walker had failed to present any

evidence of lawful ownership. The Commonwealth Court of Pennsylvania affirmed on



                                              2
September 4, 2003.

              Walker then initiated the instant action in the United States District Court

for the Eastern District of Pennsylvania on November 17, 2004. The District Court

granted defendants’ motions to dismiss, holding that, under the Rooker-Feldman doctrine,

it was without subject matter jurisdiction to adjudicate Walker’s claims against Abraham,

Green, or the Sheriff Sale Department regarding the forfeiture and sale of 3045

Germantown Avenue, because to do so would be to exercise jurisdiction over claims that

had been “‘actually litigated’ in state court” or are “‘inextricably intertwined with [the]

state adjudication,’ meaning that ‘federal relief can only be predicated upon a conviction

that the state court was wrong.’” Desi’s Pizza, Inc. v. City of Wilkes-Barre, 321 F.3d

411, 419 (3d Cir. 2003) (quoting Parkview Assocs. Partnership v. City of Lebanon, 225

F.3d 321, 325 (3d Cir. 2000)); see also Walker v. Horn, 385 F.3d 321, 329 (3d Cir. 2004).

              We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Having

granted Walker leave to proceed in forma pauperis on appeal, we must now determine

whether Walker’s appeal should be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). An

appeal may be dismissed as frivolous if it has no arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319, 325, 109 S. Ct. 1827, 1831-32, 104 L. Ed. 2d 338 (1989). The

District Court properly determined that it was without subject matter jurisdiction over

Walker’s allegations regarding the forfeiture and sale of his property, as any grant of




                                              3
relief “would prevent [the] state court from enforcing its order[].” Desi’s, 321 F.3d at

422. For the foregoing reasons, Walker’s appeal is without legal merit and will be

dismissed as legally frivolous.




                                             4